Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 31, 33-41, and 43-50 are allowed.  The Information Disclosure Statement filed 22 February 2021 has been considered by the Examiner.  A signed copy is included with this Office Action.  See also attached Interview Summary conducted on 17 February 2021.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a system and method for interfacing between an information technology management system and an information technology planning system.  
 	In the previous Office Action, Claims 31-50 were rejected under 35 U.S.C. 101 (abstract idea) and Double Patenting.  Here below, now Claims 31, 33-41, and 43-50 recite:
“one or more servers including one or more processors and memory configured to: receive, from the information technology management system comprising one or more processors at least one processor, a first data record including a sales order;
parse the first data record to identify one or more products of the sales order comprising a first product and a second product, wherein
the one or more products each include one or more project tasks and at least one of the one or more project tasks includes at least one of a labor product, a parts product or an agreements product,
the first product includes a first project task of the one or more project tasks and a second project task of the one or more project tasks, and
the second product includes a third project task of the one or more project task;
and the at least one of the labor product, the parts product, and the agreements product:
generate a plurality of schedule tasks corresponding to the one or more project tasks; combine the plurality of schedule tasks based on an order of performance to create one or more schedule phases;
combine the one or more schedule phases based on a second order of performance to create a schedule component stored in a second data record; and transmit the second data record storing the schedule component to the information technology planning system for execution”
as recited in independent Claims 30 and 41.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of “interfacing between an information technology management system and an information technology planning system” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 31, 33-41, and 43-50 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 31, 33-41, and 43-50 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the processor/server.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 31, 33-41, and 43-50 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

In the previous Office Action, Claims 31-50 were rejected for Double Patenting.  Due to the Terminal Disclaimer filed 22 February 2021 and approved on 1 March 2021 for Claims 31, 33-41, and 43-50, this rejection is withdrawn.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623